United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3534
                                  ___________

Keith Box,                               *
                                         *
              Appellant,                 *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Bill Ferrell, Sheriff - Scott County;    * Eastern District of Missouri.
Larry Turley, Sheriff - Mississippi      *
County; Karen Turley,                    *      [UNPUBLISHED]
                                         *
              Appellees.                 *
                                    ___________

                         Submitted: March 7, 2002
                             Filed: March 13, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Missouri inmate Keith Box appeals the District Court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action, in which he claimed Fourth and
Fourteenth Amendment and state-law violations arising from events following his
warrantless arrest on February 6, 1995. Having conducted de novo review, see


      1
       The Honorable Lewis M. Blanton, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Griffin v. Super Valu, 218 F.3d 869, 871 (8th Cir. 2000) (standard of review), we
affirm.

       Like the District Court, we conclude Box failed to produce evidence from
which a factfinder could infer that defendants conspired to falsify court documents
and records, see Wilson v. Int’l Bus. Machs. Corp., 62 F.3d 237, 241 (8th Cir. 1995)
(requiring nonmoving party to substantiate his allegations with sufficient probative
evidence); Marti v. City of Maplewood, Mo., 57 F.3d 680, 685 (8th Cir. 1995)
(setting out elements of constitutional conspiracy claim); and that Box’s Fourth
Amendment claim is foreclosed by his conviction for the charged crimes, see Malady
v. Crunk, 902 F.2d 10, 11-12 (8th Cir. 1990). Contrary to Box’s assertions, the
record reflects that (1) a prompt probable-cause hearing was held after his arrest, see
County of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991) (stating that probable-
cause determination within forty-eight hours of warrantless arrest generally satisfies
Fourth Amendment), (2) there was no violation of the state statutory provisions he
cites (and in any event, he cannot base a § 1983 action on a violation of state law per
se, see Doe v. Gooden, 214 F.3d 952, 955 (8th Cir. 2000)), and (3) the allegations in
his complaint do not state a due process claim, see Smithson v. Aldrich, 235 F.3d
1058, 1064 (8th Cir. 2000) (rejecting attempt to bring Fourth Amendment warrantless
arrest claims under Due Process Clause).

       As to Box’s remaining arguments, the District Court did not abuse its
discretion in declining to appoint counsel for him, see Stevens v. Redwing, 146 F.3d
538, 546 (8th Cir. 1998), and his allegation that the District Court was biased is not
only unsupported but appears to be based solely on the disposition of Box’s case, cf.
Lefkowitz v. Citi-Equity Group, Inc., 146 F.3d 609, 611-12 (8th Cir. 1998) (affirming
denial of recusal motion where movant’s only assertion was that court had previously
ruled against him), cert. denied, 525 U.S. 1154 (1999).

      Accordingly, we affirm. See 8th Cir. R. 47B.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-